
	
		II
		112th CONGRESS
		1st Session
		S. 151
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To eliminate certain provisions relating to
		  Texas and the Education Jobs Fund. 
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Texas Schools Act of
			 2011.
		2.Elimination of provisions relating to
			 TexasSection 101 of Public
			 Law 111–226 (124 Stat. 2389) is amended by striking paragraph (11).
		
